— Order unanimously affirmed, with costs, for reasons stated in the memorandum decision at malpractice term, Gossel, J. We add only that the *1180rule of Bing v Thunig (2 NY2d 656) which abrogated the doctrine of charitable immunity, was correctly retroactively applied (Keane v Sloan Kettering Inst. for Cancer Research, 68 AD2d 901; see, also, Toth v Community Hosp. at Glen Cove, 22 NY2d 255; Burton v Brooklyn Doctors Hosp., 88 AD2d 217; O’Neill v Montefiore Hosp., 11 AD2d 132) without impairment of defendant’s due process rights (see Gurnee v Aetna Life & Cas. Co., 55 NY2d 184). (Appeal from order of Supreme Court, Erie County, Gossel, J. — summary judgment.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.